Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 12, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 13th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipman et al (US 2015/0111675) in view of Tachibana et al (US 2014/0148287).

Regarding claim 1, Shipman et al teaches an electromechanical derailleur (Shipman et al, paragraph 0030, figs. 1-2b, derailleur 20) for mounting on the rear wheel axis of a bicycle, comprising:
a stationary element (Shipman et al, paragraph 0030, base member 22) for assembly on a bicycle frame (Shipman et al, paragraph 0030, bicycle frame 19). While Shipman et al does not particularly define what a derailleur attachable to a bicycle frame in a conventional manner (Shipman et al, paragraph 0030) may consist of, it is known to those with ordinary skill in the art 
Furthermore regarding claim 1, Shipman et al teaches:
a movable element (Shipman et al, paragraph 0031, movable assembly 30) having a chain guide arrangement (Shipman et al, paragraph 0031, cage assembly 34), and
a pivoting mechanism (Shipman et al, paragraph 0030, outer link 24 and inner link 26) which connects the movable element (Shipman et al, paragraph 0030, movable assembly 30) to the stationary element (Shipman et al, paragraph 0030, base member 22 comprising of upper and lower elements 64), and
is configured to enable movement of the movable element relative to the stationary element (Shipman et al, paragraph 0030), where “configured to” is interpreted to mean “placed” or “set up to function as”, and
a gearing housing (Shipman et al, paragraph 0039 gearbox 44) in which an electromechanical drive for driving the pivoting mechanism is received (Shipman et al, paragraph 0039, motor module 60 received in opening 62 of housing 64, comprising of all elements in gearbox 44). The gearing housing here is defined as the cluster of gears, wherein the electromechanical drive (motor module 60) is received. The housing is broadly analogous to the assembly. The electromechanical drive is known to those with ordinary skill in the art as a motor that actuates a gear or gears to drive the pivoting mechanism.
Shipman et al fails to teach that the gearing housing is of a modular design and separable from the stationary element. Tachibana et al, however, teaches a motor unit (26) that is fixedly Nerwin v. Erlichman, 168 USPQ 177,179. 
Tachibana et al and Shipman et al both are considered analogous to the claimed invention as they both pertain to the art of derailleurs.
Furthermore in claim 1, Shipman et al teaches of a stationary element which is configured such that a power source (Shipman et al, power supply 178) which is electrically connected to the electromechanical drive in the gearing housing may be fastened (Shipman et al, catch 196) to the stationary element (Shipman et al, paragraphs 0050-0051, figs. 6a-6c show the electrical connectivity).

Regarding claim 2, Shipman et al and Tachibana et al disclose the limitations of claim 1, as described above, and further disclose a stationary element that has a fastener (catch 196) for the power source, said fastener comprising a rotatably (Shipman et al, fig. 6a and 6b show the rotatable nature of catch 196) mounted fastening hook at fastening opening (Shipman et al, fig. 6c, catch 196). From here on, rotatably is interpreted as revolving around a fixed axis. 

Regarding claim 3, Shipman et al  and Tachibana et al further disclose an electromechanical derailleur according to claim 1, as described above, wherein the stationary element is configured 
comprises at least one first base element for mounting on a bicycle frame ( Shipman et al, first base element 22/upper portion of 64, figs. 7-9) and at least one second base element for mounting on the first base element (Shipman et al, second base element/lower portion 64, figs. 7-9), and
the housing void is defined between the first and second base member (Shipman et al, opening 62, upper and lower 64, figs. 7-9). A void is not explicitly identified with the text, but necessarily present to receive the gear housing as described, particularly with figures 7 through 9. 

Regarding claim 4, Shipman et al and Tachibana et al further disclose an electromechanical derailleur according to claim 3, as described above, wherein a fastening hook (catch 196) is disposed on the first base element (Shipman et al, figs. 6b and 6c, catch 196 identical in function and structure to claimed hook), and
a fastening opening (not numbered, labeled as fastening opening in pic. 1 below) is disposed in the second base element (Shipman et al, figs. 6b and 6c, bottom of battery 178 has unlabeled latch and catch). See pic. 1 below. 
 
Regarding claim 5, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 4, as discussed above, where the power source (178) has a fastening counterpart piece (not numbered, part of catch 196, labeled in pic. 1 above) capable of engaging the fastening hook (catch 196, see pic.1 above) on the first base element (upper 64, base 22) and 

Regarding claim 6, Shipman et al and Tachibana et al disclose the limitations of claim 1, as discussed above, and Shipman et al further discloses that the power source (178) is capable of being fastened to the rear of the stationary element (72) (Shipman et al, paragraph 0050-0051, figs. 5a-7; power source 178 is attached to rear wall 72).

Regarding claim 7, Shipman et al and Tachibana et al teach the derailleur as claimed in claim 1, wherein the gearing housing (gearbox 44 comprises the gearing housing, as clarified in claim 1 above and shown in pic. 2 below) is releasably disposed (Shipman et al, paragraph 0039, fasteners 66 are removable from gearbox and housing and are therefore releasably disposed) in the housing void (opening 62) of the stationary element (upper first base element 22/64 with necessarily present void described in claim 1 above and shallow cavity in lower portion of 64/second base element). Additionally, Tachibana et al teaches a motor unit (26) that is fixedly mounted on base member (24), and it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177,179), meaning it would have been obvious to one having ordinary skill in the art prior 
Tachibana et al and Shipman et al both are considered analogous to the claimed invention as they both pertain to the art of derailleurs. 
 
Regarding claim 8, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 3, as discussed above, where the gearing housing (gearbox 44) is fixed in a form-fitting manner when the first base element (upper portion of 22/64) and second base elements (lower portion of 22/64) are connected. The structural relationship required by “form fitting” is not particularly defined by the applicant except that the respective shapes correspond such that movement is restricted and the gearing housing is protected, as per paragraph 0030 in the specification of the instant application. Shipman et al teaches that the gearing housing fits in the void defined above in claims 1 and 3 such that it can’t move around (Shipman et al, paragraph 0093). It can be seen in pic. 2 above and in figures 8 and 9 of Shipman et al that the gearing housing form/shape corresponds to the lower base element 64 void shape, i.e. is form fitting.

Regarding claim 9, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 1, as discussed above, wherein the gearing housing has a first housing part and a second housing part.  As Applicant has not claimed any particular structure for the two gearing housing parts, any two parts in the gearing housing defined in claim 1 can be considered analogous to a first housing part and a second housing part. For the purpose of this 

Regarding claim 10, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 1, as discussed above, wherein the gearing housing has an electrical interface with electrical contacts compatible with the power source (Shipman et al, paragraph 0039 and 0051, fig. 7, housing 64 has connections 68 in real wall 72 for battery connection). 

Regarding claim 11, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 1, as discussed above, wherein the pivoting mechanism comprises an external pivoting element which is rotatably connected to the stationary element by a first pivot pin (figs. 2a, 5a, and 15c, pivot pin 28b) and
is rotatably connected to the movable element by a third pivot pin (figs. 2a, 5a, and 15c, pivot pin 28d), and
an internal pivoting element which is rotatably connected to the stationary element by a second pivot pin (figs. 2a, 5a, and 15c, pivot pin 28a), and
is rotatably connected to the movable element by a fourth pivot pin (figs. 2a, 5a, and 15c, pivot pin 28c). 
Here, rotatably connected is defined as revolving around a fixed axis. 

Regarding claim 12, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 11, as discussed above, wherein the internal pivoting element 

Regarding claim 14, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 11, as discussed above, wherein the first base element has a first upper pin receptacle (see annotated pic. 3 below) and the second base element has a first lower pin receptacle (see annotated pic. 3 below) for receiving the first pivot pin (28b), and the first base element (22/upper 64) has a second upper pin receptacle (see annotated pic. 3 below) and the second base element (lower 22/64 base element) has a second lower pin receptacle (see annotated pic. 3 below) for receiving the second pivot pin (28a). Shipman et al teaches pins 28a and 28b are received in receptacles in the base and module housing (Shipman et al, paragraphs 0040-0044). Gaps in figure 3 show the pin receptacles in the upper and lower element, as labeled in pic. 3 below. 

Regarding claim 16, Shipman et al and Tachibana et al teach an electromechanical derailleur described in claim 11 above, but fails to teach a second pivot pin comprising of a first upper pin stump and a second lower pin stump. 
 	Tachibana et al, however, teaches of a pivot pin that is divided into two portions (Tachibana et al, paragraph 0085 and 0092, link members moved by pivot pin 150 that is divided into two portions).
 	Tachibana et al and Shipman et al both are considered analogous to the claimed invention as they both pertain to the art of derailleurs. 

 
Regarding claim 17, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 11, as discussed above, wherein a drive arm (48) is connected in a rotationally fixed manner (Shipman et al, paragraph 0035) to an output shaft (46) of the drive (gearbox 44) which moves the movable element (30) in response to operation of the drive (Shipman et al, paragraph 0035-0036, drive arm 48, output shaft 46, and projection 50 on the inner link).

Regarding claim 18, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 17, as discussed above, wherein the output shaft (46) extends coaxially with the second pivot pin (28a) and the first and second pin stumps (126a and 126b). The tubular portion acts as an extension of the output shaft (124a) for the gear housing (defined in claim 1 above) and engages the drive arm (48) in similar manor to the instant application (Shipman et al, paragraph 0044, output gear 118, link pin 28a, holes 130, tubular portion 124a, 124b). Coaxial is defined as the axes being one and the same, sharing an axis. 

Regarding claim 19, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 11, as discussed above, wherein a restoring spring (54), which is .

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shipman et al (US 2015/0111675) in view of Tachibana et al (US 2014/0148287) as applied to claims 11 and 14 above, and further in view of Bernardele (US 2018/0281899).

Regarding claim 13, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 11, as discussed above, wherein the four pivot pins each define one pivot axis (Shipman et al, paragraph 0032, fig. 2a showing each pin and fig. 5a showing all but the obscured fourth pin, pins 28 and corresponding axes).
 	Shipman et al and Tachibana et al fail to teach that the pin axes are substantially perpendicular to the rear wheel axis. 
Bernardele, however, teaches that the pivot pin axes are substantially perpendicular to the rear wheel axis (Bernardele, paragraph 0014). 
 	Bernadele, Tachibana et al, and Shipman et al are considered analogous to the claimed invention as all three pertain to the art of derailleurs. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the pivot pin axes, also known as the articulation axes, are substantially perpendicular to the rear wheel axis. This is beneficial as it allows for near faultless alignment with the gear sprockets and bicycle cassette, which is manipulated by the derailleur.

Regarding claim 15, Shipman et al and Tachibana et al further teach an electromechanical derailleur according to claim 14, as discussed above, wherein the pivot pins are received by pin receptacles (paragraphs 0040-0044, receptacles in base 78 and module housing 92, fig. 3. See pic. 2 above).
 	Shipman et al and Tachibana et al fail to teach that the pin receptacles extend to substantially perpendicular to the rear wheel axis. 
 	Bernardele, however, teaches that the pivot pin axes are substantially perpendicular to the rear wheel axis (Bernardele, paragraph 0014). 
 	Bernadele, Tachibana et al, and Shipman et al are considered analogous to the claimed invention as all three pertain to the art of derailleurs. 
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the pivot pin axes, also known as the articulation axes, are substantially perpendicular to the rear wheel axis. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the receptacles that receive the pins would be aligned with the pins, and therefore perpendicular as well. This is necessary for the pins to fit in the receptacles and function as expected.
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed October 12th, 2021, with respect to the rejection(s) of claim(s) 1-19 under "Rejections of Claims Under 35 U.S.C. 102" have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shipman et al (US . Tachibana et al was submitted as prior art in the previous rejection, therefore does not constitute new matter for a non-final rejection.
Applicant's arguments filed October 12th, 2021 regarding claims 13, 15, and 16 rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that the 35 U.S.C. 103 rejections are moot due to being dependent on claims 1, 11, and 14. No further arguments are made regarding the rejections, so they still stand in view of the new grounds of rejection made in view of Shipman et al (US 2015/0111675) in view of Tachibana et al (US 2014/0148287).
With respect to Shipman et al (See Applicant’s response, page 9, “Rejections of Claims Under 35 U.S.C. 102”), Applicant argues that Shipman et al does not teach the amended limitations of the gearing housing being of modular design and separable from the stationary element. This argument is accepted, however, prior art disclosed in the previous office action teaches a gearing housing separable from the stationary element that meets the newly added limitations of the gearing housing being of modular design and separable from the stationary element. Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v Erlichman, 168 USPQ 177,179. Said prior art, Tachibana et al (US 2014/0148287), teaches a motor unit (26, known to those with ordinary skill in the art to contain gears and thus functioning as a gearing housing) that is fixedly mounted to the stationary element (base member 24)(Tachibana et al, paragraph 0060). As stated in the 35 U.S.C. 103 rejections above, the gearing housing of Shipman et al can easily be modified to be separable from the stationary element as taught by Tachibana et al and known to be a modification of routine skill in the art, meeting all the limitations of the amended claim 1. 
With respect to pages 10 and 11 of Applicant’s response, Applicant argues that claims 2-19 are allowable in light of their dependency to the amended claim 1. The deficiencies of Shipman et al as discussed on page 10 of Applicant’s response are made up for with modifications of Shipman et al in view of Tachibana et al, a prior art previously disclosed in the prior office action. The combination of Tachibana et al and/or Bernardele still stand with the new 103 rejections for claim 1, and no further arguments are made regarding the cited prior arts in use of the 103 rejections for claims 13, 15, and 16; thus the 103 rejections for claims 13, 15, and 16 are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651